Mercure, J.
Appeal from an order of the Supreme Court (Rose, J.), entered November 5, 1992 in Tioga County, which denied plaintiffs’ motion for leave to amend the complaint.
Plaintiffs commenced this action in March 1988 as a result of a September 1985 accident. The complaint alleged damages of $500,000 for plaintiff Michele F. Hojnacki (hereinafter *661plaintiff). In September 1992, plaintiffs moved, inter alia, for leave to amend the complaint to increase the ad damnum clause on behalf of plaintiff to $1,750,000.
Supreme Court acted well within its discretion in denying plaintiffs’ motion with leave to renew at the close of proof at trial. Plaintiffs have not adequately explained the delay in seeking the amendment, which is premised upon injuries that they were aware of more than two years before the instant motion. Here, plaintiff’s physician stated his diagnosis of her condition and his opinion that her injuries were "likely permanent” in June 1990. There is no indication of any recent change in plaintiff’s condition that would justify the late application (see, Chafee v Gardner, 188 AD2d 818, lv dismissed 81 NY2d 1007; Camelot Graphics v Ellis, 178 AD2d 375; Sirju v New York City Tr. Auth., 164 AD2d 883; cf., Simmons v Austin, 163 AD2d 720).
Yesawich Jr., J. P., Crew III, White and Casey, JJ., concur. Ordered that the order is affirmed, with costs.